Title: To James Madison from William Jones, 22 July 1812
From: Jones, William
To: Madison, James


Sir
Providence July 22d 1812
I have the honor to enclose to your Excellency a Resolution of the General Assembly of this State pass’d on the 8th Inst and in conformity therewith permit me to request your Excellency to give orders to the proper officer to furnish me with two thousand stand of arms & six pair of Field peices vizt two pair of six pounders & four pair of four pounders with such quantities of ammunition &c for the use of this State as your Excellency shall deem proper.
I now beg leave to observe to your Excellency that there is no State in the Union in proportion to its limits more (if as much) exposed to a foreign Enemy as Rhode Island, that our Militia are but in part Armed, that the small arms they have are indifferent in quality & of various sizes which may answer for parade but cannot be relied on in action & that as our Shores are extensive & much exposed an additional number of Field peices are highly necessary—fully relying on your Excellencys readiness to afford the aid & protection our exposed situation requires I have the honor to be respectfully Your Excellencys Obedient servant
Wm. Jones
 